In a child protective proceeding pursuant to Family Court Act article 10, the father appeals from an order of the Family Court, Westchester County (Bellantoni, J.), entered January 17, 1992, which denied that branch of his motion which was to compel the production of his daughter, Jessica R., for a second psychological examination by either a psychiatrist or psychologist of his choice.
Ordered that the appeal is dismissed as academic, without costs or disbursements.
By order of the Family Court, Westchester County, dated May 24, 1993, the petition in this matter was dismissed on the merits after a fact-finding hearing. Since the underlying proceeding has been determined in favor of the appellant on this appeal, it is now academic.
Furthermore, the appeal from the intermediate order must be dismissed because the right of direct appeal therefrom terminated with the entry of the dispositional order in the proceeding (see, Matter of Aho, 39 NY2d 241, 248; Family Ct Act § 1118; CPLR 5501 [a] [1]; Matter of H. Children [Denise H.], 169 AD2d 833; cf., Matter of Tyson M., 195 AD2d 558). Thompson, J. P., Rosenblatt, Miller and Ritter, JJ., concur.